COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


UPDIKE INDUSTIES, INC. AND
 COMMERCE & INDUSTRY INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2540-10-4                                         PER CURIAM
                                                                    MAY 3, 2011
ANTHONY LIONELL THACKER, III


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Alex M. Mayfield; Jordan Coyne & Savatis, LLP, on brief), for
                 appellants.

                 No brief for appellee.


       Updike Industries, Inc., and its insurer, Commerce & Industry Insurance Company,

(collectively “employer”) appeal a decision of the Workers’ Compensation Commission.

Employer asserts the commission erred in awarding benefits because appellee did not sustain an

unexpected, accidental injury. Employer also contends the evidence was legally insufficient to

establish the claimant sustained an injury by accident rather than a gradually-incurred injury or

cumulative trauma. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Thacker v. Updike Indus., Inc., VWC File No. VA00000040967 (Oct. 28,

2010). We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                         -2-